Citation Nr: 0123400	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-13 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a substantive appeal was timely filed as to an 
adverse rating determination issued on April 14, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 15, 2000 determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which 
determined that a substantive appeal was not timely as to an 
adverse rating determination issued on April 14, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  Entitlement to service connection was denied for 
diverticulitis, hepatitis and for a nervous condition and 
notice of the adverse rating decision was issued on April 14, 
1998.

3.  A notice of disagreement was received on May 1, 1998 and 
a statement of the case was issued on August 6, 1999.

4.  A substantive appeal was not received until November 9, 
1999.  


CONCLUSION OF LAW

A timely substantive appeal of the April 1998 adverse rating 
decision was not filed, and the Board lacks jurisdiction to 
consider the issues addressed therein.  38 U.S.C.A. § 
7105(d)(3) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2000); see also new regulations at 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159), promulgated pursuant to the 
enabling statute.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute   

The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
has been met.  In this regard, in a Statement of the Case 
issued in May 2000, the RO notified the veteran of the 
requirements regarding the timely submission of a substantive 
appeal, and invited the veteran to respond with evidence or 
argument in this regard, and the veteran's argument is 
addressed below. Accordingly, the Board is satisfied that all 
necessary evidence to reach a conclusion with regard to this 
question has been obtained and that no further assistance to 
the veteran in acquiring medical evidence is required by the 
new statute.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of a RO decision is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200.

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).

In this case, entitlement to service connection was denied 
for diverticulitis, hepatitis and for a nervous condition and 
notice of the adverse rating decision of April 9, 1998.  
Notice of the adverse determination was issued on April 14, 
1998, and the claimant submitted a notice of disagreement on 
May 1, 1998.  A SOC was issued on August 6, 1999 and a 
substantive appeal was not received until November 9, 1999 
(i.e. more than one year after the adverse rating decision 
and more than 60 days after issuance of the statement of the 
case).  The issue as to the timeliness of the appeal, being a 
separately appealable issue, was decided against the veteran 
in a February 2000 determination and the present appeal 
ensues.  

The veteran was informed of the laws and regulations 
governing the time constraints governing appeals and afforded 
an opportunity to provide evidence as why he should be 
considered in compliance with the statutory scheme.  In 
essence, the veteran's argument is that the record was 
already in the possession of the VA and, accordingly, the 
benefits are warranted.  However, such arguments do not go to 
whether the appeal was timely.  

Accordingly, the Board has no alternative other than to 
conclude the appeal was untimely.  Consequently, the Board 
lacks jurisdiction regarding the issues enumerated within the 
April 1998 rating.  The claims with respect to the issues 
addressed therein are dismissed.


ORDER

In the absence of a timely appeal, the claims addressed in 
the adverse rating decision of April 9, 1998 are dismissed.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

